Citation Nr: 1115682	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  10-03 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for residuals of a right inguinal hernia surgery.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The May 2009 rating decision on appeal granted the Veteran service connection and a noncompensable rating for residuals of right inguinal surgery, effective from July 2008.  The record reveals that the Veteran underwent a right hernia surgical repair while in service.  After service the Veteran underwent surgical repair of a recurrent right inguinal hernia at a private hospital in March 1993.  

The Veteran asserts that he has residuals of his right hernia repair, including pain, redness, and difficulty walking.  The Veteran has not been provided a VA examination for rating purposes and such an examination is necessary to accurately determine the nature and extent of the Veteran's residuals of a right inguinal hernia surgery.

The Veteran's updated VA treatment records and any private treatment records related to the Veteran's right inguinal hernia disability should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request the names, addresses and dates of treatment of all private medical providers who have provided him treatment for a right inguinal disability since July 2008.  The RO should contact all identified providers and request a copy of all reports of treatment.  Any authorization necessary for the release of such documents should be obtained.

2.  Obtain and associate with the claims file any VA treatment records pertaining to the Veteran dated since August 2009.

3.  The Veteran should be afforded a VA examination to determine the severity and manifestation of his residuals of right inguinal hernia surgery.  The claims file should be provided to the examiner for review prior to the examination.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to report the Veteran complaints and the clinical findings of the examination in detail.  In addition to objective test results, the examiner should fully describe the functional effects caused by the right inguinal hernia disability and specify which symptomatology is associated with the service connected disability.  The examiner should discuss any pain, tenderness, numbness, redness, difficulty walking, nerve damage, or any other symptoms associated with the Veteran's residuals.  The examiner should state whether the Veteran has postoperative recurrent hernias, and if so, whether such are readily reducible and well supported by truss or belt.

4.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should issue a supplemental statement of the case and give the Veteran and his representative an appropriate period within which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


